Judgment, Supreme Court, Bronx County (Patricia Anne Williams, J), rendered May 16, 2012, convicting defendant, after a jury trial, of driving while intoxicated (two counts) and operating a motor vehicle without a license, and sentencing her to a term of 30 days of intermittent imprisonment to be served on weekends, a conditional discharge for a period of one year and a $300 fine, unanimously modified, as a matter of discretion in the interest of justice, to the extent of vacating the term of intermittent imprisonment, and otherwise affirmed.
The fact that a breathalyzer test was administered to defendant more than two hours after her arrest did not entitle her to a hearing on the reliability of the results (see People v Rosa, 112 AD3d 551 [1st Dept 2013]).
To the extent the court engaged in undue denigration of, or interference with, defense counsel, reversal is not required because the court’s actions did not reach the level of preventing the jury “from arriving at an impartial judgment on the merits” (People v Moulton, 43 NY2d 944 [1978]).
The evidence of defendant’s furtive behavior at the time of the stop, furnished the corroboration requirement of CPL 60.50 was satisfied.
We find the sentence excessive to the extent indicated. Concur — Mazzarelli, J.E, Andrias, DeGrasse and Clark, JJ.